Citation Nr: 1726654	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus. 

2.  Entitlement to special monthly compensation based on loss of use of a creative organ. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served in active duty from February 1969 to November 1970 and was awarded the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends his erectile dysfunction is due to complications of his service-connected type II diabetes mellitus.  Post-service treatment records first document erectile dysfunction in January 2011 and August 2011.  The Veteran was afforded a VA examination in October 2011 for his diabetes mellitus.  The examiner opined the Veteran's erectile dysfunction was less likely than not due to his service-connected type II diabetes mellitus because the Veteran's diabetes mellitus was diagnosed in 2008 and his erectile dysfunction began in 2011.  She further reasoned the Veteran was prescribed one antihypertensive medication and hyperlipidemia medication, and did not see a specialist for his erectile dysfunction.  

The October 2011 opinion is inadequate because it is not supported by a well-reasoned rationale.  The examiner did not explain why a later diagnosis of erectile dysfunction is evidence that the Veteran's service-connected type II diabetes mellitus did not cause his erectile dysfunction.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.")  The opinion also did not address whether the Veteran's diabetes mellitus aggravated his erectile dysfunction.  Based on the foregoing deficiencies, the Board finds that this opinion is inadequate and an additional examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The issue of entitlement to special monthly compensation based on loss of use of creative organ is inextricably intertwined with the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus, remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Board must defer deciding this claim, pending the outcome of the intertwined claim.

Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for erectile dysfunction.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records dating from June 2013 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should provide the following opinions:

a. Is the Veteran's erectile dysfunction at least as likely as not (a 50 percent or better probability) caused by his service-connected type II diabetes mellitus?  The examiner should comment on the significance, if any, of the February 2011 WebMD article stating that men with diabetes have a greater likelihood of developing erectile dysfunction than do men without diabetes. 

b. Is it at least as likely as not that the erectile dysfunction has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his service-connected type II diabetes mellitus?  Please explain why or why not.

c. If you find that the erectile dysfunction has been permanently worsened beyond normal progression (aggravated) by his service-connected type II diabetes mellitus, please attempt to quantify the degree of aggravation beyond the baseline level of the erectile dysfunction that is attributed to diabetes mellitus. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).

_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

